                Case 2:18-cr-00244-TLN Document 53 Filed 02/02/21 Page 1 of 4



 1 LAW OFFICE OF TODD D. LERAS
   Todd D. Leras, CA SBN 145666
 2 455 Capitol Mall, Suite 802
   Sacramento, CA 95814
 3 Telephone: (916) 504-3933

 4   Attorney for Defendant
     OU VERN SAETEURN
 5

 6

 7
                                  IN THE UNITED STATES DISTRICT COURT
 8
                                      EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                              CASE NO. 2:18-CR-244 TLN
11
                Plaintiff,                                  STIPULATION AND ORDER CONTINUING
12                                                          STATUS CONFERENCE AND EXCLUDING
                             v.                             TIME UNDER THE SPEEDY TRIAL ACT
13
     OU VERN SAETEURN,
14
                Defendant.                                  Date: February 4, 2021
15                                                          Time: 9:30 a.m.
                                                            Court: Hon. Troy L. Nunley
16

17

18
             Plaintiff United States of America and defendant Ou Vern Saeteurn, through their
19
     respective attorneys, request that the status conference set for February 4, 2021, be continued by
20
     the Court to May 20, 2021, at 9:30 a.m., to allow defense counsel necessary time to complete
21
     investigation of sentencing mitigation witnesses and evidence in anticipation of a change of plea in
22
     this matter.
23
             This case involves, among other allegations, that defendant participated in a controlled
24
     substance distribution operation along with his brother, A Vern Saeteurn, who is charged in a
25
     separate related case (Case Number 2:18-cr-212 TLN). Given the need for further preparation time,
26
     counsel for Ou Vern Saeteurn requests that time be excluded pursuant to 18 U.S.C.§ 3161(h)(7)(A)
27
     and B(iv) and Local Code T4 to allow reasonable time to prepare.
28                                                       1
     STIPULATION & ORDER CONTINUING
     STATUS CONFERENCE
               Case 2:18-cr-00244-TLN Document 53 Filed 02/02/21 Page 2 of 4


             The parties anticipate resolution of this matter by a written plea agreement. Settlement
 1

 2   efforts have been complicated by measures taken to mitigate the spread of COVID-19. Since

 3   March 18, 2020, this Court has issued a series of General Orders, including General Orders 612,

 4   617, 618, and 624, restricting access to federal courthouses in the Eastern District of California
 5
     until at least April 5, 2021.
 6
             At the same time the orders mentioned in the preceding paragraph restricted access to
 7
     federal courthouses in the Eastern District of California, the state of California issued additional
 8
     restrictions designed to curtail the initial spread and then a later surge of COVID-19 infections.
 9

10   California Governor Gavin Newsom, on March 19, 2020, issued Executive Order N-33-20

11   requiring California residents not working in critical federal infrastructure positions to stay home
12   and shelter in place. These restrictions were gradually eased in June 2020, but subsequent surges
13
     in spread of the virus following re-opening measures caused Governor Newsom to tighten
14
     restrictions on at least two occasions. The surge in virus infection rates appears to have slowed
15
     at the present time, but the Centers for Disease Control continue to caution that vaccine
16

17
     distribution and inoculation may not cause widespread easing of the pandemic until late summer

18   or fall of 2021.

19
             These public health orders and accompanying developments regarding the pandemic have
20
     impacted the ability of defense counsel to meet with Ou Saeturn and prepare for his change of
21
     plea hearing. Ou Saeteurn is being held in pre-trial detention at the Sacramento County Main
22
     Jail. During the initial pandemic crisis, attorney access to clients housed in the Sacramento jail,
23
     either in-person or by means of confidential telephone calls, was significantly limited compared
24
     to the access available before the COVID-19 restrictions were issued. These restrictions eased
25
     somewhat at various points during the pandemic, but recent spread of the virus within the jail has
26
     caused greater difficulty in arranging in person attorney-client meetings.
27

28

     STIPULATION & ORDER CONTINUING STATUS
     CONFERENCE AND EXCLUDING TIME                         2
               Case 2:18-cr-00244-TLN Document 53 Filed 02/02/21 Page 3 of 4



 1          Counsel continues efforts to meet in-person with Ou Saeteurn. Due to practical

 2   limitations on client access, defense counsel also requires additional time to investigate potential

 3   mitigation evidence in anticipation of resolution of this matter.

 4          Assistant U.S. Attorney Vincenza Rabenn has reviewed this stipulation and authorized

 5   Attorney Todd D. Leras via email to sign it on her behalf.

 6          Dated: February 1, 2021                         /s/ Todd Leras
 7                                                          ___________________________
                                                            TODD LERAS
 8                                                          Attorney for defendant
                                                            OU VERN SAETEURN
 9
            Dated: February 1, 2021                         MCGREGOR W. SCOTT
10
                                                            United States Attorney
11
                                                            /s/ Vincenza Rabenn
12                                                  By:     _______________________
                                                            VINCENZA RABENN
13                                                          Assistant United States Attorney
                                                            (Per email authorization)
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION & ORDER CONTINUING STATUS
     CONFERENCE AND EXCLUDING TIME                         3
               Case 2:18-cr-00244-TLN Document 53 Filed 02/02/21 Page 4 of 4



 1                                                      ORDER

 2           The Court, having received, read, and considered the stipulation of the parties, and good

 3   cause appearing therefrom, adopts the stipulation of the parties in its entirety as its Order. It is

 4   hereby ORDERED that the presently set February 4, 2021 status conference hearing shall be

 5   continued to May 20, 2021, at 9:30 a.m.

 6           Based on the representations of the parties in their stipulation, the Court finds that: (1)

 7   the failure to grant this requested continuance would deny defense counsel reasonable time

 8   necessary for effective preparation, taking into account the exercise of due diligence; and (2) the

 9   ends of justice served by continuing the case as requested outweigh the best interests of the public

10   and the defendant in a speedy trial.

11           The Court hereby orders that for the purpose of computing time under the Speedy Trial Act,

12   18 U.S.C. § 3161, et seq., within which the trial of this case must commence, the time period from

13   the date of this stipulation, February 4, 2021, up to and including the May 20, 2021 status conference

14   hearing, shall be excluded pursuant to 18 U.S.C. § 3161(h)(7)(A) and B(iv) and Local Code T4 to

15   allow defense counsel reasonable time necessary to prepare.

16                   IT IS SO ORDERED.

17
     Dated: February 1, 2021
18
                                                                      Troy L. Nunley
19                                                                    United States District Judge

20

21

22

23

24

25

26

27

28

     STIPULATION & ORDER CONTINUING STATUS
     CONFERENCE AND EXCLUDING TIME                          4
